Exhibit 10.1

Execution Copy

STOCK REPURCHASE AGREEMENT

BY AND AMONG

MERRILL LYNCH & CO., INC

MERRILL LYNCH GROUP, INC.

AND

BLACKROCK, INC.

Dated as of May 19, 2011.



--------------------------------------------------------------------------------

STOCK REPURCHASE AGREEMENT

THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of May 19, 2011 by and among Merrill Lynch & Co., Inc., a Delaware corporation
(“Merrill Lynch”), Merrill Lynch Group, Inc. (“Merrill Lynch Group”) and
BlackRock, Inc., a Delaware corporation (“BlackRock”).

WHEREAS, BlackRock, Merrill Lynch and Merrill Lynch Group are parties to the
Third Amended and Restated Stockholder Agreement, dated as of November 15, 2010,
(the “Merrill Lynch Stockholder Agreement”);

WHEREAS, BlackRock, Merrill Lynch and Merrill Lynch Group propose to enter into
a transaction whereby Merrill Lynch Group shall sell to BlackRock, and BlackRock
shall purchase from Merrill Lynch Group, 13,562,878 shares of BlackRock’s Series
B non-voting convertible participating preferred stock, par value $0.01 per
share (“Series B Preferred Stock”) (the “Repurchase Transaction”);

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed as follows:

ARTICLE I

REPURCHASE

Section 1.1 Repurchase of Merrill Lynch Series B Preferred Stock. Under the
terms and subject to conditions hereof and in reliance upon the representations,
warranties and agreements contained herein, at the Closing (as defined below),
Merrill Lynch Group shall sell to BlackRock 13,562,878 shares of Series B
Preferred Stock, representing all shares of BlackRock capital stock (the
“Merrill Lynch Shares”) beneficially owned (as defined in the Merrill Lynch
Stockholder Agreement) by Merrill Lynch and its subsidiaries and affiliates (as
defined in the Merrill Lynch Stockholder Agreement), for a purchase price of
$187.65 per share (the “Purchase Price”).

Section 1.2 Closing. The closing (the “Closing”) of the purchase of the Merrill
Lynch Shares shall be held at the offices of Skadden, Arps, Slate, Meagher &
Flom LLP, Four Times Square, New York, New York, subject to the satisfaction or
waiver of the conditions set forth in Articles V and VI herein, on June 1, 2011,
or at such other time, date or place as Merrill Lynch and BlackRock may agree in
writing. The date on which the Closing occurs is hereinafter referred to as the
“Closing Date.”

Section 1.3 Deliveries.

(a) At the Closing, Merrill Lynch shall deliver or cause to be delivered to
BlackRock the following (collectively, the “Merrill Lynch Closing Deliveries”):

(i) one or more duly executed stock powers evidencing the transfer of the
Merrill Lynch Shares from Merrill Lynch Group to BlackRock in such form
satisfactory to BlackRock as shall be effective to vest in BlackRock good and
valid title to the Merrill Lynch Shares and, free and clear of any Lien (as
defined below); and



--------------------------------------------------------------------------------

(ii) a certificate executed by Merrill Lynch Group stating that it is not a
“foreign person” within the meaning of Section 1445 of the Internal Revenue Code
of 1986, as amended, which certificate shall set forth all information required
by, and otherwise be executed in accordance with, Treasury Regulation
Section 1.1445-2(b)(2).

(b) At the Closing, BlackRock shall deliver to Merrill Lynch Group the Purchase
Price, payable by wire transfer of immediately available funds to an account
that Merrill Lynch or Merrill Lynch Group shall designate in writing at least
two business days prior to the Closing Date.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF

MERRILL LYNCH AND MERRILL LYNCH GROUP

Merrill Lynch and Merrill Lynch Group, jointly and severally, represent and
warrant to BlackRock, as follows:

Section 2.1 Title to Merrill Lynch Shares. As of the Closing, Merrill Lynch
Group shall own and shall deliver the Merrill Lynch Shares, free and clear of
any and all option, call, contract, commitment, mortgage, pledge, security
interest, encumbrance, lien, tax, claim or charge of any kind or right of others
of whatever nature (collectively, a “Lien”). The Merrill Lynch Shares constitute
all the shares of capital stock of BlackRock beneficially owned (as defined in
the Merrill Lynch Stockholder Agreement) by Merrill Lynch and its subsidiaries
and affiliates (as defined in the Merrill Lynch Stockholder Agreement), and
immediately following the Closing, none of Merrill Lynch, its subsidiaries or
affiliates (as defined in the Merrill Lynch Stockholder Agreement) will
beneficially own (as defined in the Merrill Lynch Stockholder Agreement) any
shares of capital stock of BlackRock, or any options, warrants or other
securities exercisable for, or convertible into, shares of capital stock of
BlackRock, other than 586 shares of the BlackRock’s common stock, par value
$0.01 per share.

Section 2.2 Authority Relative to this Agreement. Merrill Lynch and Merrill
Lynch Group each has the requisite corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by Merrill Lynch and Merrill Lynch
Group, and the consummation by Merrill Lynch and Merrill Lynch Group of the
transactions contemplated by this Agreement, including the sale of the Merrill
Lynch Shares, have been duly authorized by Merrill Lynch’s and Merrill Lynch
Group’s respective boards of directors, and no other corporate or stockholder
proceedings on the part of Merrill Lynch or Merrill Lynch Group are necessary to
authorize this Agreement or for Merrill Lynch to consummate the transactions
contemplated hereby. This

 

2



--------------------------------------------------------------------------------

Agreement has been duly and validly executed and delivered by Merrill Lynch and
Merrill Lynch Group and constitutes the valid and binding obligation of Merrill
Lynch and Merrill Lynch Group, respectively, enforceable against each of them in
accordance with its terms, except as may be limited by bankruptcy, insolvency or
other equitable remedies.

Section 2.3 Approvals. No material consent, approval, authorization or order of,
or registration, qualification or filing with, any court, regulatory authority,
governmental body or any other third party is required to be obtained or made by
Merrill Lynch or Merrill Lynch Group for the execution, delivery or performance
by Merrill Lynch or Merrill Lynch Group of this Agreement or the consummation by
Merrill Lynch or Merrill Lynch Group of the transactions contemplated hereby.

Section 2.4 Receipt of Information. Merrill Lynch and Merrill Lynch Group have
received all the information either such person considers necessary or
appropriate for deciding whether to dispose of the Merrill Lynch Shares. Merrill
Lynch and Merrill Lynch Group have had an opportunity to ask questions and
receive answers from BlackRock regarding the terms and conditions of BlackRock’s
purchase of the Merrill Lynch Shares and the business and financial condition of
BlackRock and to obtain additional information (to the extent BlackRock
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify the accuracy of any information furnished to it or
to which it had access. Neither Merrill Lynch nor Merrill Lynch Group has
received, or is relying on, any representations or warranties from BlackRock,
other than as provided herein.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BLACKROCK

Section 3.1 Authority Relative to this Agreement. BlackRock has the requisite
corporate power and authority to execute and deliver this Agreement and
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by BlackRock, and the consummation by BlackRock of the
transactions contemplated hereby, including the purchase of the Merrill Lynch
Shares have been duly authorized by BlackRock’s board of directors (including a
majority of BlackRock’s Independent Directors (as defined in the Merrill Lynch
Stockholder Agreement)), and no other corporate or stockholder proceedings on
the part of BlackRock are necessary to authorize this Agreement or to consummate
the transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by BlackRock and constitutes the valid and binding
obligations of BlackRock, enforceable against BlackRock in accordance with its
terms, except as may be limited by bankruptcy, insolvency or other equitable
remedies.

Section 3.2 Approvals. No material consent, approval, authorization or order of,
or registration, qualification or filing with, any court, regulatory authority,
governmental body or any other third party is required to be obtained or made by
BlackRock for the execution, delivery or performance by BlackRock of this
Agreement or the consummation by BlackRock of the transactions contemplated
hereby.

 

3



--------------------------------------------------------------------------------

Section 3.3 Funds. BlackRock will have as of the Closing sufficient cash
available to pay the Purchase Price to Merrill Lynch Group on the terms and
conditions contained herein, and there will be no restriction on the use of such
cash for such purpose.

ARTICLE IV

ADDITIONAL AGREEMENTS

Section 4.1 Compliance with Merrill Lynch Stockholder Agreement and Related
Agreements. (a) The parties intend that this Agreement and the transactions
contemplated hereby be consistent with the conditions and restrictions
applicable to the parties and/or their affiliates pursuant to the Merrill Lynch
Stockholder Agreement. Notwithstanding Section 3.2(d) of the Merrill Lynch
Stockholder Agreement or anything else to the contrary, BlackRock agrees that
neither Merrill Lynch nor Merrill Lynch Group shall be required to bear any fees
or expenses of BlackRock in connection with this Agreement or the transactions
contemplated hereby.

(b) Merrill Lynch hereby consents pursuant to Section 4.2(b)(iv) of the Merrill
Lynch Stockholder Agreement to the waiver by BlackRock of Section 2.1(c) of the
Stockholder Agreement (the “Barclays Stockholder Agreement”), dated as of
December 1, 2009, among BlackRock, Barclays Bank PLC and Barclays BR Holdings
S.A.R.L, to the extent Barclays exceeds its Ownership Cap.

(c) BlackRock hereby waives its rights under Section 4.1 of the Merrill Lynch
Stockholder Agreement to the extent the Merrill Lynch Designee (as defined in
the Merrill Lynch Stockholder Agreement), would be required to resign from
BlackRock’s board of directors as a result of the Repurchase Transaction,
provided, that, if BlackRock so requests, Merrill Lynch shall cause the Merrill
Lynch Designee to resign from BlackRock’s board of directors.

Section 4.2 Commercially Reasonable Efforts. The parties shall each cooperate
with each other and use (and shall cause their respective subsidiaries and
affiliates to use) their respective commercially reasonable efforts to promptly
take or cause to be taken all necessary actions, and do or cause to be done all
things, necessary, proper or advisable under this Agreement and applicable laws
to consummate and make effective all the transactions contemplated by this
Agreement as soon as practicable.

Section 4.3 Public Announcements. Except as may be required by applicable law,
no party hereto shall make any public announcements or otherwise communicate
with any news media with respect to this Agreement or any of the transactions
contemplated hereby, without prior consultation with the other parties as to the
timing and contents of any such announcement or communications; provided,
however, that nothing contained herein shall prevent any party from promptly
making all filings with any governmental entity or disclosures with the stock
exchange, if any, on which such party’s capital stock is listed, as may, in its
judgment, be required in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby.

 

4



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS TO CLOSING OF BLACKROCK

The obligation of BlackRock to purchase the Merrill Lynch Shares from Merrill
Lynch Group at the Closing is subject to the fulfillment on or prior to the
Closing Date of each of the following conditions:

Section 5.1 Representations and Warranties. Each representation and warranty
made by Merrill Lynch and Merrill Lynch Group in Article II above shall be true
and correct on and as of the Closing Date as though made as of the Closing Date.

Section 5.2 Performance. All covenants, agreements and conditions contained in
this Agreement to be performed or complied with by Merrill Lynch or Merrill
Lynch Group on or prior to the Closing Date shall have been performed or
complied with by Merrill Lynch or Merrill Lynch Group, as applicable, in all
respects.

Section 5.3 Certificates and Documents. Merrill Lynch shall have delivered at or
prior to the Closing to BlackRock or its designee the Merrill Lynch Closing
Deliveries.

ARTICLE VI

CONDITIONS TO CLOSING OF MERRILL LYNCH

The obligation of Merrill Lynch Group to sell the Merrill Lynch Shares to
BlackRock, at the Closing is subject to the fulfillment on or prior to the
Closing Date of each of the following conditions:

Section 6.1 Representations and Warranties. Each representation and warranty
made by BlackRock in Article III above shall be true and correct on and as of
the Closing Date as though made as of the Closing Date.

Section 6.2 Performance. All covenants, agreements and conditions contained in
this Agreement to be performed or complied with by BlackRock on or prior to the
Closing Date shall have been performed or complied with by BlackRock in all
respects.

Section 6.3 Purchase Price. BlackRock shall have delivered to Merrill Lynch
Group the Purchase Price, payable by wire transfer of immediately available
funds to the account that Merrill Lynch or Merrill Lynch Group shall designate
at least two business days prior to the date of Closing.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Termination. This Agreement may be terminated prior to the Closing
as follows: (i) at any time on or prior to the Closing Date, by mutual written
consent of Merrill Lynch and BlackRock or (ii) at the election of Merrill Lynch
or BlackRock by written

 

5



--------------------------------------------------------------------------------

notice to the other party hereto after 5:00 p.m., New York time, on July 1,
2011, if the Closing shall not have occurred, unless such date is extended by
the mutual written consent of Merrill Lynch and BlackRock; provided, however,
that the right to terminate this Agreement pursuant to this clause (ii) shall
not be available to a party whose failure or whose subsidiaries’ or affiliate’s
failure to perform or observe in any material respect any of its obligations
under this Agreement in any manner shall have been the principal cause of or
resulted in the failure of the Closing to occur on or before such date.

Section 7.2 Savings Clause. No provision of this Agreement shall be construed to
require any party or its affiliates to take any action that would violate any
applicable law (whether statutory or common), rule or regulation.

Section 7.3 Amendment and Waiver. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto. The
failure of any party to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

Section 7.4 Severability. If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be illegal, void or unenforceable, all
other provisions of this Agreement shall not be affected and shall remain in
full force and effect; provided that the economic or legal substance of the
transactions contemplated hereby are not affected in any manner materially
adverse to any party.

Section 7.5 Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement, together with the several agreements and other documents and
instruments referred to herein or therein or annexed hereto, embody the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, that may have related
to the subject matter hereof in any way; provided, that, for the avoidance of
doubt, the Merrill Lynch Stockholder Agreement shall survive in accordance with
its terms. Without limiting the generality of the foregoing, to the extent that
any of the terms hereof are inconsistent with the rights or obligations of
Merrill Lynch or Merrill Lynch Group under any other agreement with BlackRock or
the rights or obligations of BlackRock under any other agreement with Merrill
Lynch or Merrill Lynch Group, the terms of this Agreement shall govern.

Section 7.6 Successors and Assigns. Neither this Agreement nor any of the rights
or obligations of any party under this Agreement shall be assigned, in whole or
in part by any party without the prior written consent of the other parties.

Section 7.7 Counterparts. This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

 

6



--------------------------------------------------------------------------------

Section 7.8 Remedies.

(a) Each party hereto acknowledges that monetary damages would not be an
adequate remedy in the event that each and every one of the covenants or
agreements in this Agreement are not performed in accordance with their terms,
and it is therefore agreed that, in addition to and without limiting any other
remedy or right it may have, the non-breaching party shall have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
each and every one of the terms and provisions hereof. Each party hereto agrees
not to oppose the granting of such relief in the event a court determines that
such a breach has occurred, and to waive any requirement for the securing or
posting of any bond in connection with such remedy.

(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

Section 7.9 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, telecopied (upon
telephonic confirmation of receipt), on the first business day following the
date of dispatch if delivered by a recognized next day courier service, or on
the third business day following the date of mailing if delivered by registered
or certified mail, return receipt requested, postage prepaid. All notices
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice.

If to BlackRock:

c/o BlackRock, Inc.

55 East 52nd Street

New York, NY 10055

Facsimile: 212-810-8760

Attn:    Susan L. Wagner

and

40 East 52nd Street

New York, NY 10022

Facsimile: 212-810-3744

Attn:    Robert P. Connolly

 

7



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Facsimile: 212-735-2000

Attention: Stacy J. Kanter, Esq.

If to Merrill Lynch or Merrill Lynch Group:

c/o Bank of America

100 North Tyron Street

Charlotte, NC 28255

Facsimile: 704-386-9990

Attention: Michael Lyons, SVP Corporate Strategy Executive

and

c/o Bank of America

100 North Tyron Street

Charlotte, NC 28255

Facsimile: 704-409-0968

Attention: Edward P. O’Keefe, General Counsel

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Facsimile: 212-403-1000

Attention: Nicholas G. Demmo

Section 7.10 Governing Law; Consent to Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without giving effect to the principles of
conflicts of law. Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction in the Court of
Chancery of the State of Delaware or any court of the United States located in
the State of Delaware, for any action, proceeding or investigation in any court
or before any governmental authority (“Litigation”) arising out of or relating
to this Agreement and the transactions contemplated hereby. Each of the parties
hereto hereby irrevocably and unconditionally waives, and agrees not to assert,
by way of motion, as a defense, counterclaim or otherwise, in any such
Litigation, the defense of sovereign immunity, any claim that it is not
personally subject to the jurisdiction of the aforesaid courts for any reason
other than the failure to serve process in accordance with this Section 7.10,
that it or its property is exempt or immune from jurisdiction of any such court
or from any legal process commenced in such courts

 

8



--------------------------------------------------------------------------------

(whether through service of notice, attachment prior to judgment, attachment in
aid of execution of judgment, execution of judgment or otherwise), and to the
fullest extent permitted by applicable law, that the Litigation in any such
court is brought in an inconvenient forum, that the venue of such Litigation is
improper, or that this Agreement, or the subject matter hereof, may not be
enforced in or by such courts and further irrevocably waives, to the fullest
extent permitted by applicable law, the benefit of any defense that would
hinder, fetter or delay the levy, execution or collection of any amount to which
the party is entitled pursuant to the final judgment of any court having
jurisdiction. Each of the parties irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any and all rights to trial by jury
in connection with any Litigation arising out of or relating to this Agreement
or the transactions contemplated hereby.

(b) Each of the parties expressly acknowledges that the foregoing waiver is
intended to be irrevocable under the laws of the State of Delaware and of the
United States of America; provided that consent by Merrill Lynch, Merrill Lynch
Group and BlackRock to jurisdiction and service contained in this Section 7.10
is solely for the purpose referred to in this Section 7.10 and shall not be
deemed to be a general submission to said courts or in the State of Delaware
other than for such purpose.

Section 7.11 Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stock Repurchase
Agreement to be duly executed and delivered as of the date first above written.

 

MERRILL LYNCH & CO., INC. By:  

/s/ Michael P. Lyons

  Name:   Michael P. Lyons   Title:  

BAC-SVP, Corporate Strategy Executive

MERRILL LYNCH GROUP, INC. By:  

/s/ Michael P. Lyons

  Name:   Michael P. Lyons   Title:  

BAC-SVP, Corporate Strategy Executive

BLACKROCK, INC. By:  

/s/ Ann Marie Petach

  Name:   Ann Marie Petach   Title:   Senior Managing Director and Chief
Financial Officer